Citation Nr: 0318022	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture of right thumb, proximal head of first 
metacarpal (fractured thumb).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from June 1955 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh Regional Office (RO).  


REMAND

The Board remanded this matter in September 2001 for further 
development related to determining the severity and 
functional limitations presented by the veteran's service-
connected right thumb disability.  The veteran has requested 
a videoconference hearing before a Member of the Board.  
Thus, to afford the veteran his due process rights, the Board 
hereby remands this matter as follows:

The RO should schedule a videoconference 
hearing.  The veteran should be informed 
of the pertinent details.  Further, the 
RO should inform the veteran that absent 
evidence of good cause, should the 
veteran fail to appear for said hearing, 
the Board will proceed as if such request 
had been withdrawn by the veteran.  
38 C.F.R. § 20.702(d) (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




